FILED
                             NOT FOR PUBLICATION                            JAN 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AKASH DEEP HOTHI, a.k.a. Paramjit                No. 09-71593
Singh,
                                                 Agency No. A097-548-913
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Akash Deep Hothi, a.k.a. Paramjit Singh, a native and citizen of India,

petitions for review of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and

we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Hothi’s failure to establish his identity, see Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003), and inconsistencies between Hothi’s testimony and

supporting documentation regarding where Indian police detained him during his

arrests, see Chebchoub, 257 F.3d at 1043 (inconsistencies related to basis for

alleged fear of persecution go the heart of the claim). The IJ’s negative assessment

of Hothi’s demeanor also supports the agency’s adverse credibility finding. See

Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (“special deference” given

to credibility determinations based on applicant’s demeanor). In the absence of

credible testimony, Hothi’s asylum and withholding of removal claims fail. See

Farah, 348 F.3d at 1156.

       Because Hothi’s CAT claim is based on the same testimony found to be not

credible, and because country reports do not show it is more likely than not that he

will be tortured if he returned to India, we deny the petition as to the CAT claim.

See id. at 1156-57. We reject Hothi’s contention that the BIA failed to consider

evidence of torture in India. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th


                                          2                                      09-71593
Cir. 2006) (applicant must overcome presumption that the BIA considered the

evidence of record).

      PETITION FOR REVIEW DENIED.




                                       3                                  09-71593